In an action to recover damages for harassment and for a judgment declaring that the defendant landlord had the obligation to remove violations charged against certain real property, the plaintiff tenant appeals from an order of the Supreme Court, Queens County (Turret, J.H.O.), dated June 22, 1995, which granted that branch of the defendant’s cross motion which was to compel the plaintiff to comply with the parties’ stipulation of settlement, and directed the plaintiff to either restore certain walls in the apartment to their original position, or adopt a new structural renovation plan.
Ordered that the order is affirmed, with costs.
It is well settled that issues of credibility are for the trier of fact who saw and heard the witnesses, and its decision will not be disturbed on appeal if it is supported by a fair interpretation of the evidence (see, DiSalvo v Ordway, 208 AD2d 798). The evidence adduced at this nonjury trial amply supports both the court’s determination that the plaintiff failed to *298comply with the February 5, 1990, stipulation as well as its direction that the plaintiff take certain action to comply with the stipulation.
We have examined the plaintiff’s remaining contention and find it to be without merit. Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.